Citation Nr: 0738184	
Decision Date: 12/05/07    Archive Date: 12/13/07

DOCKET NO.  04-43 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for an 
acquired psychiatric disorder, claimed as chronic psychotic 
depressive reaction.

2.  Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1969 to 
December 1970.  This matter is on appeal from the North 
Little Rock, Arkansas, Department of Veterans Affairs (VA) 
Regional Office (RO).

After a careful review of the record, the Board concludes 
that due process mandates a remand for the issue of 
entitlement to service connection for a bipolar disorder. 
This issue is therefore addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The RO denied service connection for a mental illness, 
specifically diagnosed as chronic psychotic depressive 
reaction, in an August 1971 rating decision.  The veteran did 
not appeal and this decision became final.

2.  Evidence associated with the claims file after the RO's 
final rating decision in August 1971 is new, but when 
considered with the previous evidence of record, does not 
relate to an unestablished fact necessary to substantiate the 
claim and fails to raise the reasonable possibility of 
substantiating the previously disallowed claim.


CONCLUSION OF LAW

New and material evidence has not been presented since the 
August 1971 final rating decision, and the claim for service 
connection for a mental illness, diagnosed as chronic 
psychotic depressive reaction is not reopened.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.156 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran applied to reopen his previously denied claim for 
entitlement to service connection for a psychiatric disorder.  
The original claim for a "mental illness" was denied in an 
August 1971 rating decision.  He did not perfect an appeal 
and the decision became final.

Unappealed rating decisions by the RO are final with the 
exception that a claim may be reopened by submission of new 
and material evidence.  38 U.S.C.A. §§ 5108, 7105(c).  When a 
veteran seeks to reopen a claim based on new evidence, VA 
must first determine whether the additional evidence is "new" 
and "material." Smith v. West, 12 Vet. App. 312 (1999).  No 
other standard than that articulated in the regulation 
applies to the determination whether evidence is new and 
material.  See Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

Evidence received subsequent to a final rating decision is 
presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995).

In August 1971, the RO denied a claim for a mental illness on 
the basis that the condition preexisted service and there was 
not shown to have been aggravated during service.  Evidence 
of record included the veteran's service medical records, 
which noted in-service suicide attempts.  He was diagnosed 
in-service as having chronic psychotic depressive reaction 
with schizoid features after he related not only the in-
service suicide attempt but also suicide attempts made prior 
to entry into service.

Evidence submitted since the RO's August 1971 final rating 
decision includes more current VA and private treatment 
records (including records from the Social Security 
Administration) reflecting treatment for a variety of 
psychiatric disorders including bipolar disorder, antisocial 
personality disorder, depression, and mood disorder with 
instability.  This evidence is new as it was not of record at 
the time of the last final disallowance; however, is not 
material as it does not establish a relationship between the 
veteran's current diagnoses and active duty.  

Next, the Board has reviewed the various written statements 
submitted by the veteran and his sister.  In effect, they 
both maintain that he began experiencing psychiatric problems 
after returning from active duty service.  Although the 
statements were offered since the August 1971 final rating 
decision, this evidence is basically the same arguments that 
the veteran has maintained all along.  A simple reiteration 
of the facts is not sufficient to reopen a previously denied 
claim.

Accordingly, the Board concludes that the written statements 
are not "new" and "material" to reopen his claim as required 
under the applicable statutory and regulatory provisions.  He 
is competent to report symptoms because this requires only 
personal knowledge, not medical expertise, as it comes to him 
through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, as lay person, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

As a result of the submitted evidence not being both new and 
material, the veteran's claim for entitlement to service 
connection for an acquired psychiatric disorder, diagnosed as 
chronic psychotic depressive reaction, is not reopened.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

In this case, the notice letters provided to the appellant in 
February 2003 and later in March 2005 included the criteria 
for reopening a previously denied claim, the criteria for 
establishing service connection, and information concerning 
why the claim was previously denied.  Consequently, the Board 
finds that adequate notice has been provided, as the 
appellant was informed about what evidence is necessary to 
substantiate the element(s) required to establish service 
connection that were found insufficient in the previous 
denial.  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the appellant in March 2005 that fully addressed all four 
notice elements.  The letter informed the appellant of what 
evidence was required to substantiate the claim and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the RO.  

Although the notice letter was not sent before the initial RO 
decision in this matter, the Board finds that the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond, but the RO also readjudicated 
the case by way of a supplemental statement of the case 
issued in November 2005 after the notice was provided.  

Thus, while the timing of the VCAA notice is presumed to be 
prejudicial, VA has overcome the burden of prejudicial error 
by giving the veteran actual notice of what was needed to 
support his claim.  The purpose behind the notice requirement 
has been satisfied and the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records and the veteran submitted private medical records.  

Though the VA has not provided the veteran with a VA 
examination, an examination is not necessary if no new and 
material evidence is received.  38 C.F.R. § 3.159(c)(4)(iii) 
(2006) (stating that paragraph (c)(4) applies to a claim to 
reopen a finally adjudicated claim only if new and material 
evidence is presented or secured). 

As no new and material evidence has been presented to reopen 
the veteran's claim, a VA examination is not required.  It 
should be noted that the Board has reviewed all the medical 
evidence submitted to the claims file since the last final 
denial and that the available medical evidence is sufficient 
for an adequate determination.

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

The claim to reopen a claim for entitlement to service 
connection for an acquired psychiatric disorder, claimed as 
chronic psychotic depressive reaction, is denied.


REMAND

The veteran claims to also have a bipolar disorder that is 
related to his active duty service.  Service medical records, 
as discussed above, do indicate a diagnosis of a chronic 
psychotic depressive disorder after a failed suicide attempt 
in service.  The veteran's VA treatment records indicate 
treatment for mental illness, to include diagnoses of bipolar 
disorder after taking a medical history from the veteran 
including the suicide attempt in service.

Since a bipolar disorder has been diagnosed and the veteran 
acknowledged a history of suicide attempts in service to the 
diagnosing doctor but no opinion is given to the relation 
between the veteran's current diagnosis and his mental health 
problems in service, the Board finds that a remand is needed 
for a medical nexus opinion.  See McClendon v. Nicholson, 20 
Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
examination to determine the nature and 
etiology of his bipolar disorder.  The 
examiner is asked to review the claims 
file in conjunction with the examination 
and make a note of such review in the 
examination report.  The examiner is 
requested to conduct all necessary tests 
and address the following:

*	List all applicable psychiatric 
diagnoses.

*	Focusing only on the bipolar 
disorder, is it at least as likely 
as not (probability of 50 percent or 
more) that the veteran's currently-
diagnosed bipolar disorder is 
related to service.  A rationale 
should be provided.

2.  Thereafter, readjudicate the claim on 
appeal and if it remains denied issue the 
veteran a supplemental statement of the 
case and allow an appropriate period for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


